Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00293-CV

                           ALLSTATE INSURANCE COMPANY,
                                      Appellant

                                                v.

                                      Daniel Wes IRWIN,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI03490
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        The reporter’s record in this appeal was due June 4, 2018. On June 5, 2018, a portion of
the reporter’s record was filed. However, court reporter Erminia Uviedo failed to file her portion
of the reporter’s record. On June 18, 2018, this court notified Ms. Uviedo by letter that her
portion of the record had not been filed. See TEX. R. APP. P. 37.3. Our notice required Ms.
Uviedo to file the record no later than July 18, 2018, unless appellant had failed to pay or make
arrangements to pay the fee for preparing the record and is not entitled to the record without
paying the fee, in which case she was required to file a notice so advising the court no later than
June 28, 2018. See id. We received no response to our letter. Accordingly, on Friday July 20,
2018, the clerk’s office of this court contacted Ms. Uviedo by telephone to advise her that the
record was past due. In response, Ms. Uviedo stated she would be filing a notification of late
record on Monday, July 23, 2018. Neither a notification of late record nor the reporter’s record
was filed.

        According, we ORDER Erminia Uviedo to file the record in this court on or before
August 24, 2018. Ms. Uviedo is advised that if the record is not received by this date, we may
order her to appear and show cause why she should not be held in contempt. We further
ORDER the clerk of this court to serve this order on ERMINIA UVIEDO by certified mail,
return receipt requested, and by first class United States mail. Because the trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed, see id. R.
35.3(c), we also ORDER the clerk of this court to serve a copy of this order on the trial court.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court